Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  add a semicolon after “an electrode disposed between the sub-pixels on the substrate” for clarity.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 19 and 20, the original disclosure does not teach “a size of the mesh shape is about the same as a size of the at least one light-emitting element.”
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (PG Pub 2017/0125392 A1), Jeong (PG Pub 2014/0124731 A1), and Maki (PG Pub 2016/0027973 A1).
Regarding claim 1, Bibl teaches a method of manufacturing a display device, the method comprising: providing a substrate (102, fig. 11) and a light-emitting element (400), wherein the substrate comprises sub-pixels (paragraph [0052], in openings 128, figs. 3F and 11) and a first wiring (142) disposed for at least one of the sub-pixels and an electrode (144) disposed between the sub-pixels, and the light-emitting element comprises at least two lateral surfaces intersecting with each other and a lower surface, wherein a first electrode (404, fig. 2C, paragraph [0059]) disposed on the lower surface, and a second electrode (402); mounting (figs. 8 and 9) the at least one light-emitting element on the substrate and electrically connecting the first electrode to the first wiring; forming a resin member (210, fig. 11, paragraph [0072]) on the substrate, the resin member covering the at least one light-emitting element and the electrode (paragraph [0084]); exposing (paragraph [0084]) a portion of the second electrode from an upper surface of the resin member by removing an upper portion of the resin member, and exposing (paragraph [0084]) at least a portion of the electrode from a lateral surface of the resin member by removing a portion of the resin member (fig. 11), the electrode being 
Bibl does not teach the second electrode to be disposed on the at least two lateral surfaces.
In the same field of endeavor, Jeong teaches a second electrode (80, figs. 1 and 2) to be disposed on the at least two lateral surfaces, for the benefit of reducing light being absorbed by the electrode (paragraph [0066]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second electrode to be disposed on the at least two lateral surfaces for the benefit of reducing light being absorbed by the electrode.
Bibl does not teach the second wiring is with a mesh shape.
In the same field of endeavor, Maki teaches a second wiring (25, fig. 10, paragraph [0085]) is with a mesh shape, for the benefit of increasing transparency of the electrode (paragraph [0085]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second wiring with a mesh shape, for the benefit of increasing transparency of the electrode.
Regarding claim 2, Jeong teaches wherein the at least one light-emitting element includes a semiconductor member, and wherein the second electrode is disposed around the semiconductor in a top view (fig. 1).  
Regarding claim 3, Jeong teaches, wherein the at least one light-emitting element includes a semiconductor member (11, fig. 2) having an upper surface, and wherein the second electrode is disposed also on a portion (80 fig. 2) of the upper surface of 19the semiconductor member.  
Regarding claim 4, Jeong teaches, wherein the at least one light-emitting element has a rectangular shape in a top view (fig. 1).  
Regarding claim 5, Bibl teaches the method of manufacturing a display device according to claim 1, wherein the second wiring comprises a first linear portion extending in a first direction (vertical direction, fig. 13C) and a second linear portion extending in a second direction (horizontal direction) that intersects the first direction and being connected to the first linear portion.  
Regarding claim 6, Bibl teaches the method of manufacturing a display device according to claim 1 (see claim 5), wherein the second wiring comprises a first linear portion extending in a first direction and a second linear portion extending in a second direction that intersects the first direction and being connected to the first linear portion.  
Regarding claim 7, Bibl teaches the method of manufacturing a display device according to claim 1 (see claim 5), wherein the second wiring comprises a first linear portion extending in a first direction and a second linear portion extending in a second direction that intersects the first direction and being connected to the first linear portion.  
Regarding claim 8, Bibl teaches the method of manufacturing a display device according to claim 1, wherein the at least one light-emitting element comprises a 
Regarding claim 9, Bibl teaches (see claim 8) the method of manufacturing a display device according to claim 2, wherein the at least one light-emitting element comprises a plurality of 20light-emitting elements, and wherein the plurality of light-emitting elements are mounted on the at least one sub-pixel.  
Regarding claim 10, Bibl teaches (see claim 8) the method of manufacturing a display device according to claim 3, wherein the at least one light-emitting element comprises a plurality of light-emitting elements, and wherein the plurality of light-emitting elements are mounted on the at least one sub-pixel.  
Regarding claim 11, Bibl teaches the method of manufacturing a display device according to claim 6, wherein the at least one light-emitting element comprises a defective light-emitting element (400x, fig. 13C), and the method further comprising disconnecting the defective light-emitting element from the second wiring (318).  
Regarding claim 12, Bibl teaches the method of manufacturing a display device according claim 1, wherein the at least one sub-pixel comprises a plurality of sub-pixels, wherein the at least one light-emitting element comprises a plurality of light-emitting elements, wherein in the step of forming the resin member, the resin member covers the plurality of light-emitting elements mounted on the plurality of sub-pixels, and wherein in the exposing step, the resin member is divided into each of the sub-pixels.  

Claims 13-18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bibl et al (PG Pub 2017/0125392 A1), Lee et al (PG Pub 2017/0069681 A1), and Maki (PG Pub 2016/0027973 A1).
Regarding claim 13, Bibl and Maki teach (see claim 1) a display device comprising: a substrate comprising sub-pixels; a first wiring disposed for each of the sub-pixels on the substrate; 21an electrode (144, figs. 3F and 11) disposed between the sub-pixels on the substrate; at least one light-emitting element mounted for each of the sub-pixels on the substrate; a resin member covering a lower portion of the at least one light-emitting element and the first wiring; and a second wiring with a mesh shape disposed on the resin member such that a portion of the second wiring is disposed on the at least one light-emitting element, wherein the at least one light-emitting element comprises a semiconductor member having a lower surface and at least two lateral surfaces that intersect with each other, a first electrode disposed on the lower surface and electrically connected to the first wiring, and a second electrode, a portion of the second electrode being exposed from an upper surface of the resin member, and wherein the second wiring is electrically connected to the portion of the second electrode that is exposed from the resin member and to the electrode, and wherein the electrode is disposed under the upper surface of the resin member.  
Bibl does not teach the second electrode to be disposed on the at least two lateral surfaces.
In the same field of endeavor, Lee teaches a second electrode (141/127fa/127,  figs. 8 and 13I) to be disposed on the at least two lateral surfaces, for the benefits of increasing light extraction and reducing manufacturing cost (paragraphs [0005][0006]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second electrode to be disposed on the at least two lateral surfaces for the benefits of increasing light extraction and reducing manufacturing cost.
Regarding claim 14, Bibl does not teach the at least one light-emitting element further includes an insulating light reflective layer disposed between the lateral surfaces of the semiconductor member and the second electrode.
Lee teaches the display device according to claim 13, wherein the at least one light-emitting element further includes an insulating light reflective layer (130, figs. 8 and 13I, paragraph [0102]) disposed between the lateral surfaces of the semiconductor member and the second electrode, wherein the second electrode is disposed at a periphery of the semiconductor member in a top view, and wherein the second electrode is electrically connected to the lower surface of the semiconductor member.  
Regarding claim 15, Bibl teaches (see claim 8) the display device according to claim 13, wherein the at least one light-emitting element comprises a plurality of light-emitting elements, and 22wherein the plurality of light-emitting elements are mounted on the at least one sub-pixel.  
Regarding claim 16, Bibl teaches (see claim 8) the display device according to claim 14, wherein the at least one light-emitting element comprises a plurality of light-emitting elements, and wherein the plurality of light-emitting elements are mounted on the at least one sub-pixel.  
Regarding claim 17, Bibl teaches the display device according to claim 15, wherein the plurality of light-emitting elements comprises a defective light-emitting 
Regarding claim 18, Bibl teaches (see claim 17) the display device according to claim 16, wherein the plurality of light-emitting elements comprises a defective light-emitting element, and wherein the defective light-emitting element is disconnected from the second wiring.
Response to Arguments
Applicant's arguments filed July 30, 2021 have been fully considered but they are not persuasive. See rejection above.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899